Per Curiam.
This cause was heard before the late Vice-Chancellor Grey, who expressed the view that the case was governed by the same legal principles that this court applied in a former litigation between the same parties (Albert v. Haeberly, 68 N. J. Eq. (2 Robb.) 664).
We concur in that view, and the decree under review should therefore be affirmed, with costs.
For affirmance — The Chancellor, Chief-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Vooriiees, Minturn, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill-,-16.
'For reversal — None.